Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 1 of 14 PageID #: 800




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,             )
                                        )
                Plaintiff,              )
                                        )
     v.                                 ) Cause No. 1:17-cr-00183-TWP-TAB
                                        )
  BUSTER HERNANDEZ,                     )
                                        )
                Defendant.              )

    GOVERNMENT’S SECOND NOTICE OF INTENT TO USE UNCHARGED
          CONDUCT EVIDENCE AS DIRECT EVIDENCE AND
          EVIDENCE ADMISSIBLE UNDER F.R.E. 414 AND 404


          The United States of America, by counsel, Josh J. Minkler, United States

  Attorney for the Southern District of Indiana, Tiffany J. Preston and Kristina

  Korobov, Assistant United States Attorneys, hereby files its notice of intent to

  introduce evidence of uncharged conduct as direct evidence and as evidence

  admissible pursuant to Federal Rules of Evidence 414 and 404(b).


     I.      Background

          In the instant case, the Government charged that the Defendant exploited,

  extorted and coerced several female victims within the Southern District of Indiana.

  In addition to those victims, as part of the Defendant’s criminal conduct, Buster

  Hernandez also exploited Victim 12 (Venue: Western District of Virginia and Eastern

  District of California).




                                           1
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 2 of 14 PageID #: 801




        On January 25, 2020, in preparation for trial, agents of the Federal Bureau of

  Investigation were reviewing voluminous data obtained from one of the defendant’s

  cellular phones (Government Exhibit 1012) that was recovered from his residence in

  Bakersfield, California on August 3, 2017. During that review, and as agents were

  culling through the data looking for attribution information, they discovered seven

  images constituting child pornography of Victim 12 that matched the precise kinds of

  images the defendant obtained through coercion and extortion from Victims 1-6 and

  11. Government Exhibit 1012 phone has been available for inspection by the defense

  since Rule 16 disclosures were first made on September 25, 2017. The Government

  indicated in that letter that it intended to rely on data obtained from the phone, and

  that it was available for inspection. In the spring of 2019, the Government first

  disclosed its expert witnesses, and advised the defense that it intended to introduce

  evidence through expert testimony regarding the data extracted from the phone.

        The following morning (the evidence was discovered late in the evening on

  January 25, 2020), the United States notified the defense, and the defense attorney

  examined the images on Monday, January 27, 2020.            On the same day, facial

  recognition software identified the victim as a real child living in Virginia, who was

  born in 2001. The agents have located the victim’s mother, and are establishing

  contact.

        This evidence is direct evidence of the defendant’s guilt, and is also admissible

  under Federal Rules 414 and 404(b).




                                            2
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 3 of 14 PageID #: 802




     II.      Charges

           The Defendant is charged with multiple counts of the sexual exploitation of a

  child, coercion and enticement, distribution and receipt of child pornography, and

  different charges alleging threatening communications. The Government has alleged

  that over a period of years, the Defendant reached out to multiple persons using social

  media and convinced them that he possessed sexually explicit photos of them. He

  then coerced the charged victims and other females into producing sexually explicit

  videos and images, threatening to disseminate the photos and videos that he claimed

  to already possess. The Defendant then coerced females to engage in various forms of

  sexually explicit conduct and to send him the videos of this conduct. The Defendant

  provided extremely explicit and detailed instructions as to exactly what he wanted

  from his victims. Hernandez would give the victim a time limit in which the victim

  had to comply with his orders or else the victim would face specific consequences. The

  Defendant often referred to the victims as “slaves” and his used other derogatory

  language when communicating with the victims. The period of victimization of each

  of the victims was lengthy.

     III.     Evidence of the extortion, coercion, and exploitation of Victim 12
              (an uncharged person) is direct evidence of the crimes charged,
              and it is also is admissible pursuant to F.R.E. 414 and 404(b).


           The images of Victim 12 were discovered in “cached” data obtained from

  Government Exhibit 1012, 1B12 Motorola XT875 Droid Bionic. Data obtained by the

  phone will establish that the phone was used by the defendant.




                                             3
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 4 of 14 PageID #: 803




          The following images were discovered in cached data:


          1.       The cached image 1 depicts a minor female with blonde and blue hair

  standing in front of a mirror framed with a perfect attendance and citizenship award

  ribbons. The minor female appears to be between 11 and 14 years old. The minor

  female is shown wearing a black shirt and purple shorts. The minor female appears

  to be taking a picture of herself with her cellular telephone.

          2.       The cached image depicts a minor female with blonde and blue hair

  standing with her arms crossed underneath her breasts. The minor female does not

  appear to be wearing a shirt, and her breasts are visible. The minor female is wearing

  a necklace with a decorative key hanging from it. The minor female appears to be

  between 11 and 14 years old.

          3.       The cached image depicts the same minor female with blonde and blue

  hair taking a “selfie” of herself. The minor female is seen wearing a crème colored

  shirt with a white bra. The white bra had triangle shapes printed on it.

          4.       The cached image depicts the same minor female wearing the white bra

  with triangles printed on it. The minor female is also wearing a necklace with a

  decorative key hanging from it. The minor female’s bra is shown to have been pulled

  down. Her breasts are visible and the focal point of the image.

          5.       The cached image depicts the same minor female standing in front of

  the camera with her hands on her hips. The minor female does not appear to be




  1 Cached data are files, images and scripts automatically stored on your computer or phone

                                                           4
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 5 of 14 PageID #: 804




  wearing any clothing. She is wearing a necklace with a decorative key hanging from

  it. Her breasts and naval are clearly visible and the focal point of the image.

           6.     The cached image depicts the same minor female with blonde and blue

  hair sitting on her knees, and facing away from the camera. The minor female is not

  wearing any pants or underwear. Her buttocks are clearly visible and her anus is

  partially obscured in the picture.

           7.     The cached image depicts the same minor female sitting on her knees

  and facing away from the camera. She is shown wearing a light blue shirt and black

  and white underwear. A “Despicable Me 2” poster is shown in the background. The

  focus of the image is the juvenile female’s buttocks.


           The minor female has since been identified as Victim 12 from Virginia, who

  was born in 2001. Given the time period that it appears the images were produced,

  the victim was either 14 years’ old or much younger. The Court, through other briefs,

  is well aware of the types of images the defendant demanded from his victims—and

  this series of images of Victim 12 matches his modus operandi. More importantly, it

  is strong and direct evidence that the defendant is the perpetrator of the charged

  offenses.


     IV.        Law and Argument


           The evidence of the exploitation, coercion / enticement, and extortion is direct

  evidence of the crimes charged and therefore admissible without resort to Fed R.

  Crim. P. 414 or 404(b). The evidence of the victimization of Victim 12 is direct


                                               5
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 6 of 14 PageID #: 805




  evidence of the charged offenses. In the alternative, the evidence is allowed under

  Rule 414 as it is relevant and not more prejudicial than probative. Finally the

  proffered evidence is not offered for propensity purposes, but rather to show the

  identity of the person who created the charged images.


         A. The proffered evidence is direct evidence of a matter the Government must
            prove.

         Rule 402 of the Federal Rules of Evidence states that “all relevant evidence is

  admissible.” Fed. R. Evid. 402. Evidence is relevant if it has the “tendency to make

  the existence of any fact that is of consequence to the determination of the action

  more probable or less probable.” Fed. R. Evid. 401. Relevant evidence should be

  admitted unless its “probative value is substantially outweighed by the danger of

  unfair prejudice.” Fed. R. Evid. 403. Foundation or contextual evidence may be

  admissible as relevant evidence, and not “other acts” evidence under Rule 404(b)

  when it constitutes direct evidence of the crimes charged. See United States v.

  Vargas, 689 F.3d 867, 874 (7th Cir. 2012). Evidence is direct when it “tend[s] to prove

  the elements of the offense . . . actually charged.” Id; see, e.g., United States v. Miller,

  673 F.3d 688 (7th Cir. 2012) (holding that evidence of defendant’s prior possession of

  a gun was admissible as direct evidence that the defendant possessed the same gun

  on the date charged); United States v. McKibbins, 656 F.3d 707 (7th Cir. 2011)

  (determining that it was not an abuse of discretion for the district court to admit child

  pornography and profile pictures as direct evidence of an obstruction charge).




                                               6
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 7 of 14 PageID #: 806




          The proffered evidence is proof that the Defendant is the person who

  committed these offenses. In addition to the other elements of each offense charged,

  the Government must prove that it is Buster Hernandez who committed the charged

  offenses. Because the Defendant’s conduct with this uncharged victim is part and

  parcel of the criminal conduct that is charged, it cannot truly be separated. As the

  Superseding Indictment alleges, the Defendant’s conduct was patterned and

  continuous. The Defendant bragged to his victims that he had done “this” to others

  and had not been caught. The phone was used during the same time period of the

  charged offenses. Indeed, evidence obtained from the phone is connected directly to

  Victim 3.


          Undoubtedly the defendant intends to argue that the Government was unable

  to recover images and videos of the charged victims at trial, and that because there

  was an absence of said images and videos, the Government has failed to meet its

  burden.2 That the defendant possessed other images that matched his age and

  gender of attraction of the victims in the charged offenses, and that matched the types

  of image he obtained from them via sextortion, makes it more likely than not that the

  defendant is guilty of the charged offenses. This evidence should be admitted.


          B. The proffered evidence is also admissible pursuant to F.R.E. 414.


          The evidence of the Defendant’s victimization of the uncharged victim (Victim

  12) is admissible not only as direct evidence of the offenses in the Superseding


  2 Many of the defendant’s devices were encrypted.

                                                      7
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 8 of 14 PageID #: 807




  Indictment, but also as evidence admissible pursuant to F.R.E. 414.          The Rule

  governs the admission of evidence of similar crimes in child molestation cases, and

  reads in pertinent part:


        In a criminal case in which the defendant is accused of an offense of child

  molestation, evidence of the defendant’s commission of another offense or offenses of

  child molestation is admissible, and may be considered for its bearing on any matter

  to which it is relevant. Fed. R. Evid. 414. Thus, in order to be admissible pursuant

  to Rule 414, the defendant must be accused of child molestation, and the evidence

  offered must be evidence that defendant committed a prior or different offense of child

  molestation. An “offense of child molestation” is defined, in pertinent part as, inter

  alia, as a crime under federal or state law that involved conduct proscribed by

  Chapter 110 of Title 18 the U.S. Code. Id. Child pornography and child sexual

  exploitation offenses clearly fall within this definition, as they are part of Chapter

  110. See 18 U.S.C. §§ 2251(a), 2252(a)(1), 2252(a)(4)(B), and 2260A. Attempts are

  also included. Fed. R. Evid. 414(d)(2)(f).


        In admitting evidence under Rule 414, the Court must conduct a two-part

  analysis: “First, it must decide whether the evidence falls under that rule. Then it

  must turn to Rule 403 and ‘assess the risk of unfair prejudice’ the evidence poses.”

  United States v. Resnick, 823 F.3d 888, 894–95 (7th Cir. 2016).         The proffered

  evidence falls within this category. The Defendant is accused of a covered offense and

  evidence of the commission of other covered offenses is admissible.         It may be



                                               8
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 9 of 14 PageID #: 808




  considered for its bearing on any matter for which it is relevant. In this case, that

  matter is identity of the person who committed the offenses.


        Rule 403 requires the exclusion of relevant evidence when its “probative value

  is substantially outweighed by a danger of . . . unfair prejudice, confusing the issues,

  [or] misleading the jury . . . .” Fed. R. Evid. 403. “Unfair prejudice ... means an undue

  tendency to suggest a decision on an improper basis, commonly, though not

  necessarily, an emotional one.” Advisory Committee’s Notes on Fed. R. Evid. 403,

  cited approvingly in Old Chief v. United States, 519 U.S. 172, 184−85 (1997). Rule

  414 constitutes an exception to the rule that evidence of prior bad acts is inadmissible

  to show a defendant's propensity to commit the offense charged. See United States v.

  Rogers, 587 F.3d 816, 822-23 (7th Cir. 2009) (discussing analogous Rule 413). Rules

  413 and 414 effectively override the propensity bar in rule 404(a)(1) in sexual assault

  cases. United States v. Stokes, 726 F.3d 880,896 (7th Cir. 2013).


        The evidence of exploitation and extortion of the uncharged victim by the

  Defendant proves the identity of the offender. The Government always must prove

  who committed the charged crime. The signature language used by the Defendant in

  his communication, the type of threats made, the communication platforms used, the

  technology involved in the communication – it is all proof of identity. The similarity

  of offenses and time period of the uncharged conduct is a consideration for the Court

  in determining the admissibility of the evidence under Rule 414. The Sixth Circuit

  recently addressed F.R.E. 414 admissibility, holding that the admission of such



                                              9
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 10 of 14 PageID #: 809




  evidence is proper when the “other acts” testimony related to uncharged conduct that

  occurred in the same time frame as the charged conduct and related to abuse of the

  charged victims’ sibling. United States v. Cox, 871 F. 3d 479, 486 (6th Cir. 2017). In

  the instant case, the uncharged conduct attributable to the Defendant occurred

  during the same time period as the charged conduct and is substantially similar to

  the charged conduct. Additionally, the uncharged conduct all ended on the date of

  the Defendant’s arrest. In this case, the Defendant’s conduct has so many unique

  features that he replicated across the span of the individuals he victimized that his

  behaviors became a signature. The 7th Circuit has specifically held that “’a history of

  similar acts tends to be exceptionally probative because it shows an unusual

  disposition of the defendant ... that simply does not exist in ordinary people.” United

  States v. Hawpetoss, 478 F.3d 820, 824 n. 7 (7th Cir.2007).” Resnick at 895. This

  rationale for admitting FRE 414 evidence is especially applicable to the Hernandez

  facts, where the Defendant’s behaviors can certainly be characterized as “an unusual

  disposition . . . that simply does not exist in ordinary people.”


        The only other analysis is whether the probative value of the proffered

  evidence – the exploitation and extortion of the uncharged victim – is substantially

  outweighed by the danger of unfair prejudice, confusion of the issues, misleading the

  jury, undue delay, wasting time, or needlessly presenting cumulative evidence. Here,

  there is no danger of unfair prejudice. The proffered evidence is not unfairly shocking

  or emotional – particularly in light of the other evidence of the charged allegations

  which the jury will see in this case. United States v. Russell, 662 F.3d 831, 847–48


                                             10
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 11 of 14 PageID #: 810




  (7th Cir.2011) (prior instances of inappropriate touching, by establishing defendant's

  sexual interest in his minor daughter, were probative of his motive to induce his

  daughter to create sexually explicit photographs in violation of section 2251(a));

  United States v. Hawpetoss, 478 F.3d 82, 824-827 (7th Cir. 2007)(admitting evidence

  under rule 403 of molestation of two uncharged minor victims); United States v. Roux,

  715 F.3d 1019, 1024 (7th Cir. 2013).     The proffered evidence simply helps to prove

  identity. As a result, the evidence is admissible pursuant to Fed. Rule Evid. 414.


        C. The proffered evidence is also admissible pursuant to F.R.E. 404(b).


        If this Court were to find that this evidence is subject to Fed. R. Crim. P. 404(b),

  there are multiple non-propensity uses for the evidence. In United States v. Gomez,

  the Seventh Circuit adopted “a more straightforward rules-based approach,” which is

  summarized as follows:


        [T]o overcome an opponent's objection to the introduction of other-act evidence,

  the proponent of the evidence must first establish that the other act is relevant to a

  specific purpose other than the person's character or propensity to behave in a certain

  way. See Fed.R.Evid. 401, 402, 404(b). Other-act evidence need not be excluded

  whenever a propensity inference can be drawn. But its relevance to “another purpose”

  must be established through a chain of reasoning that does not rely on the forbidden

  inference that the person has a certain character and acted in accordance with that

  character on the occasion charged in the case. If the proponent can make this initial

  showing, the district court must in every case assess whether the probative value of


                                             11
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 12 of 14 PageID #: 811




  the other-act evidence is substantially outweighed by the risk of unfair prejudice and

  may exclude the evidence under Rule 403 if the risk is too great. The court's Rule 403

  balancing should take account of the extent to which the non-propensity fact for

  which the evidence is offered actually is at issue in the case. Gomez, 763 F.3d 845,

  853, 860 (7th Cir. 2014).


                              Identity/ Modus Operandi


        The Government proffers that the evidence is admissible to prove identity and

  modus operandi. The Government always must prove who it was that committed the

  charged crime. The Seventh Circuit has held that “In evaluating the probative value

  of modus operandi evidence, we focus on the commonalities between the charged

  crime and the other act—not on their differences. United States v. Vaughn, 267 F.3d

  653, 659 (7th Cir.2001).” United States v. Price, 516 F.3d 597, 604 (7th Cir. 2008).


        In this case, the commonalities between the charged conduct and the

  uncharged conduct are substantial, as is alleged directly in the Superseding

  Indictment in paragraphs 22-24. The proffered evidence regarding the victimization

  of uncharged individual proves that the person who was identified by the NIT sent

  through Victim 2’s account is the same person who victimized the other charged

  persons. It is the Defendant’s signature language, methods of coercion, demand for

  specific images, incessant volume of communications, and threats to harm others that

  constitute a modus operandi. The Government’s position is that the uniqueness of




                                            12
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 13 of 14 PageID #: 812




  the Defendant’s precise poses he requested from his victims is, among other things,

  his signature.


        The Government does not allege that the defendant is a bad person and

  because he is a bad person, he must be the person who committed the acts of

  extortion. The Government instead contends that Buster Hernandez – the person

  identified with the NIT - is the same person who coerced, extorted, and exploited the

  charged victims and the uncharged victim (Victim 12). That he was caught with the

  precise type of child pornographic images he sextorted from Victim 1-6 and 11 is

  direct evidence of his identity and should be admitted.


        Finally, Federal Rule 403 does not preclude the admissions for the same

  reasons that the evidence is not barred under F.R.E. 414. Therefore the evidence is

  admissible to prove identity and the Defendant’s modus operandi.


        WHEREFORE the Government requests this Court issue a ruling that the

  evidence from the uncharged victim is admissible in the Government's case-in-chief.




                                         Respectfully submitted,

                                         JOSH J. MINKLER
                                         United States Attorney

                                    By: s/ Tiffany J. Preston
                                        Tiffany J. Preston
                                        Assistant United States Attorney
                                TIFICATE OF SERVICE


                                           13
Case 1:17-cr-00183-TWP-TAB Document 111 Filed 01/28/20 Page 14 of 14 PageID #: 813




           I hereby certify that on January 28, 2020, a copy of the foregoing Government’s

  Notice of Intent to Use Evidence under F.R.E. 414 and 404 was filed electronically.

  Notice of this filing will be sent to the parties by operation of the Court’s electronic

  filing system. Parties may access this filing through the Court’s system.

   Date:     January 28, 2020               Respectfully submitted,

                                            JOSH J. MINKLER
                                            United States Attorney


                                      By:   s/ Tiffany J. Preston
                                            Tiffany J. Preston
                                            Assistant United States Attorney
                                            10 West Market Street, Suite 2100
                                            Indianapolis, IN 46204-3048
                                            Telephone: 317-226-6333
                                            Fax: 317-229-6125
                                            Email: tiffany.preston@usdoj.gov




                                              14
